Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 1 of 140 Pageid#:
                                   3306
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 2 of 140 Pageid#:
                                   3307
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 3 of 140 Pageid#:
                                   3308
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 4 of 140 Pageid#:
                                   3309
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 5 of 140 Pageid#:
                                   3310
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 6 of 140 Pageid#:
                                   3311
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 7 of 140 Pageid#:
                                   3312
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 8 of 140 Pageid#:
                                   3313
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 9 of 140 Pageid#:
                                   3314
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 10 of 140 Pageid#:
                                    3315
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 11 of 140 Pageid#:
                                    3316
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 12 of 140 Pageid#:
                                    3317
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 13 of 140 Pageid#:
                                    3318
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 14 of 140 Pageid#:
                                    3319
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 15 of 140 Pageid#:
                                    3320
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 16 of 140 Pageid#:
                                    3321
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 17 of 140 Pageid#:
                                    3322
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 18 of 140 Pageid#:
                                    3323
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 19 of 140 Pageid#:
                                    3324
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 20 of 140 Pageid#:
                                    3325
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 21 of 140 Pageid#:
                                    3326
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 22 of 140 Pageid#:
                                    3327
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 23 of 140 Pageid#:
                                    3328
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 24 of 140 Pageid#:
                                    3329
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 25 of 140 Pageid#:
                                    3330
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 26 of 140 Pageid#:
                                    3331
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 27 of 140 Pageid#:
                                    3332
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 28 of 140 Pageid#:
                                    3333
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 29 of 140 Pageid#:
                                    3334
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 30 of 140 Pageid#:
                                    3335
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 31 of 140 Pageid#:
                                    3336
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 32 of 140 Pageid#:
                                    3337
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 33 of 140 Pageid#:
                                    3338
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 34 of 140 Pageid#:
                                    3339
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 35 of 140 Pageid#:
                                    3340
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 36 of 140 Pageid#:
                                    3341
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 37 of 140 Pageid#:
                                    3342
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 38 of 140 Pageid#:
                                    3343
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 39 of 140 Pageid#:
                                    3344
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 40 of 140 Pageid#:
                                    3345
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 41 of 140 Pageid#:
                                    3346
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 42 of 140 Pageid#:
                                    3347
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 43 of 140 Pageid#:
                                    3348
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 44 of 140 Pageid#:
                                    3349
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 45 of 140 Pageid#:
                                    3350
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 46 of 140 Pageid#:
                                    3351
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 47 of 140 Pageid#:
                                    3352
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 48 of 140 Pageid#:
                                    3353
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 49 of 140 Pageid#:
                                    3354
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 50 of 140 Pageid#:
                                    3355
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 51 of 140 Pageid#:
                                    3356
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 52 of 140 Pageid#:
                                    3357
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 53 of 140 Pageid#:
                                    3358
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 54 of 140 Pageid#:
                                    3359
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 55 of 140 Pageid#:
                                    3360
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 56 of 140 Pageid#:
                                    3361
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 57 of 140 Pageid#:
                                    3362
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 58 of 140 Pageid#:
                                    3363
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 59 of 140 Pageid#:
                                    3364
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 60 of 140 Pageid#:
                                    3365
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 61 of 140 Pageid#:
                                    3366
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 62 of 140 Pageid#:
                                    3367
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 63 of 140 Pageid#:
                                    3368
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 64 of 140 Pageid#:
                                    3369
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 65 of 140 Pageid#:
                                    3370
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 66 of 140 Pageid#:
                                    3371
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 67 of 140 Pageid#:
                                    3372
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 68 of 140 Pageid#:
                                    3373
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 69 of 140 Pageid#:
                                    3374
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 70 of 140 Pageid#:
                                    3375
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 71 of 140 Pageid#:
                                    3376
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 72 of 140 Pageid#:
                                    3377
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 73 of 140 Pageid#:
                                    3378
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 74 of 140 Pageid#:
                                    3379
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 75 of 140 Pageid#:
                                    3380
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 76 of 140 Pageid#:
                                    3381
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 77 of 140 Pageid#:
                                    3382
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 78 of 140 Pageid#:
                                    3383
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 79 of 140 Pageid#:
                                    3384
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 80 of 140 Pageid#:
                                    3385
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 81 of 140 Pageid#:
                                    3386
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 82 of 140 Pageid#:
                                    3387
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 83 of 140 Pageid#:
                                    3388
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 84 of 140 Pageid#:
                                    3389
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 85 of 140 Pageid#:
                                    3390
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 86 of 140 Pageid#:
                                    3391
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 87 of 140 Pageid#:
                                    3392
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 88 of 140 Pageid#:
                                    3393
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 89 of 140 Pageid#:
                                    3394
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 90 of 140 Pageid#:
                                    3395
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 91 of 140 Pageid#:
                                    3396
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 92 of 140 Pageid#:
                                    3397
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 93 of 140 Pageid#:
                                    3398
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 94 of 140 Pageid#:
                                    3399
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 95 of 140 Pageid#:
                                    3400
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 96 of 140 Pageid#:
                                    3401
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 97 of 140 Pageid#:
                                    3402
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 98 of 140 Pageid#:
                                    3403
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 99 of 140 Pageid#:
                                    3404
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 100 of 140 Pageid#:
                                    3405
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 101 of 140 Pageid#:
                                    3406
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 102 of 140 Pageid#:
                                    3407
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 103 of 140 Pageid#:
                                    3408
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 104 of 140 Pageid#:
                                    3409
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 105 of 140 Pageid#:
                                    3410
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 106 of 140 Pageid#:
                                    3411
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 107 of 140 Pageid#:
                                    3412
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 108 of 140 Pageid#:
                                    3413
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 109 of 140 Pageid#:
                                    3414
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 110 of 140 Pageid#:
                                    3415
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 111 of 140 Pageid#:
                                    3416
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 112 of 140 Pageid#:
                                    3417
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 113 of 140 Pageid#:
                                    3418
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 114 of 140 Pageid#:
                                    3419
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 115 of 140 Pageid#:
                                    3420
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 116 of 140 Pageid#:
                                    3421
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 117 of 140 Pageid#:
                                    3422
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 118 of 140 Pageid#:
                                    3423
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 119 of 140 Pageid#:
                                    3424
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 120 of 140 Pageid#:
                                    3425
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 121 of 140 Pageid#:
                                    3426
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 122 of 140 Pageid#:
                                    3427
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 123 of 140 Pageid#:
                                    3428
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 124 of 140 Pageid#:
                                    3429
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 125 of 140 Pageid#:
                                    3430
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 126 of 140 Pageid#:
                                    3431
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 127 of 140 Pageid#:
                                    3432
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 128 of 140 Pageid#:
                                    3433
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 129 of 140 Pageid#:
                                    3434
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 130 of 140 Pageid#:
                                    3435
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 131 of 140 Pageid#:
                                    3436
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 132 of 140 Pageid#:
                                    3437
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 133 of 140 Pageid#:
                                    3438
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 134 of 140 Pageid#:
                                    3439
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 135 of 140 Pageid#:
                                    3440
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 136 of 140 Pageid#:
                                    3441
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 137 of 140 Pageid#:
                                    3442
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 138 of 140 Pageid#:
                                    3443
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 139 of 140 Pageid#:
                                    3444
Case 3:18-cv-00006-NKM-JCH Document 97-1 Filed 05/13/19 Page 140 of 140 Pageid#:
                                    3445
